
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.14

    [*]=Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24d-2 of the Securities Exchange Act of 1934, as
amended.

LICENSE AND RESEARCH AGREEMENT
(Amended and Restated)

    This License And Research Agreement (the "Agreement") is made and entered
into as of September 2, 1999, (the "Effective Date"), as amended and restated on
March 26, 2001 (the "Restatement Date"), by and between Rigel
Pharmaceuticals, Inc., a corporation organized under the laws of Delaware and
having a principal place of business at 240 East Grand Avenue, South San
Francisco, CA 94080 ("Rigel") and Cell Genesys, Inc., a corporation organized
under the laws of Delaware and having a principal place of business at 342
Lakeside Drive, Foster City, CA 94404 ("CG"). Rigel and CG may be referred to
collectively as the "Parties," or individually as a "Party."

Recitals

    Whereas, CG controls rights to certain patents relating to [*] cell lines
[*]and [*] cell lines (Rockefeller), and related technology;

    Whereas, Rigel has a license to the [*] cell lines, associated vectors and
vector libraries under intellectual property rights owned by Stanford
University;

    Whereas, CG and Rigel desire to enter into an agreement granting each other
licenses under such patents and other intellectual property rights as provided
herein;

    Whereas, Rigel is in the business of, among other things, providing services
for identifying molecules which bind together in intracellular signaling
pathways, and CG desires that Rigel perform such services for CG to identify
peptides, proteins and/or Genetic Material (as defined below) that modulate
angiogenesis in endothelial tissues;

    Whereas, Rigel wishes to perform additional research in the Field of
Research (as defined below) [*]; and

    Whereas, The Parties wish to confirm CG rights to all Therapeutic Candidates
(as defined below) that Rigel identifies in the combined research program, [*],
and CG is willing to waive certain of its rights and to amend and restate this
Agreement to [*];

    Now THEREFORE, in consideration of the foregoing premises and the covenants
and promises contained in this Agreement, the Parties agree as follows:

--------------------------------------------------------------------------------

ARTICLE 1
DEFINITIONS

    1.1 "Affiliate" shall mean, with respect to a Party to this Agreement, any
other entity, whether de jure or de facto, which directly or indirectly
controls, is controlled by, or is under common control with, such Party. A
business entity or Party shall be regarded as in control of another business
entity if it owns, or directly or indirectly controls, at least fifty percent
(50%) (or such lesser percentage which is the maximum allowed to be owned by a
foreign entity in a particular jurisdiction) of the voting stock or other
ownership interest of the other entity, or if it directly or indirectly
possesses the power to direct or cause the direction of the management and
policies of the other entity by any lawful means whatsoever.

    1.2 "CG Collaboration Partners" means those third parties which enter into a
research or development agreement with CG under which CG conducts substantial
research or development activities in collaboration with such third party and
grants a license to such third party under patents and/or know-how owned or
controlled by CG in addition to a sublicense under the Rigel Biological
Materials or Rigel Know-How, which licenses and sublicense are for the further
development and commercialization of the results of such collaborative research
or development.

    1.3 "CG [*] Field" means human Gene Therapy and animal Gene Therapy.

    1.4 "CG Know-How" means all Information Controlled by CG as of the Effective
Date that is necessary or useful for practicing the CG Patents.

    1.5 "CG License" means the license agreement between CG and Rockefeller
University as in effect as of the Effective Date and attached hereto as
Appendix A.

    1.6 "CG Patents" means the Patents and applications listed on Appendix B, to
the extent the same are Controlled by CG.

    1.7 "CG Program Field" means the research, development or commercialization
of human or animal therapeutic products and services, which products and/or
services are comprised of peptides, proteins or Gene Therapy.

    1.8 "Control" or "Controlled" means ownership of, or a license to, a
particular item, material or intellectual property right with the ability to
grant to the other Party access to and/or a license or sublicense as provided
for herein without violating the terms of any agreement with a Third Party under
which such rights were acquired from such Third Party.

    1.9 "Field of Research" means identification of peptides, proteins and/or
Genetic Material that modulate angiogenesis in endothelial tissues.

    1.10 "FTE" means a full-time employee or consultant of Rigel or the
equivalent thereof.

    1.11 "FTE Year" means the amount of time one FTE would spend working during
one (1) calendar year.

    1.12 "Gene Therapy" means a product or service for the treatment or
prevention of a disease that utilizes ex vivo or in vivo delivery (via viral or
nonviral gene transfer methods or systems) of Genetic Material, including any
cell incorporating Genetic Material.

    1.13 "Genetic Material" means a nucleotide sequence, including DNA, RNA and
complementary and reverse complementary nucleotide sequences thereto, whether
coding or noncoding and whether intact or a fragment.

    1.14 "Information" means any and all information, including without
limitation techniques, inventions, practices, methods, knowledge, know-how,
skill, experience, test data, analytical and quality control data, compositions
and assays, and any business, marketing, personnel or financial information or
matters.

    1.15 [*]

--------------------------------------------------------------------------------

    1.16 "Patent" means an issued, valid, unexpired patent, including any
extension, registration, confirmation, reissue, re-examination or renewal
thereof, or a pending application for a patent, in any country, region or
jurisdiction.

    1.17 "Program Know-How" shall mean any Information developed in the Research
relating to the development of Therapeutic Candidates, excluding Information
relating to Targets that are not Therapeutic Candidates.

    1.18 "Program Patent" shall mean a Patent claiming inventions or discoveries
in the Program Know-How.

    1.19 "Program Technology" shall mean Program Know-How and Program Patents.

    1.20 "Research" shall have the meaning provided in Section 3.1(a). For
purposes of this Agreement, [* ]

    1.21 "Research Plan" shall have the meaning provided in Section 3.1(a).

    1.22 "Rigel Biological Materials" means the [*] cell lines, associated
vectors and vector libraries set forth in Appendix C.

    1.23 "Rigel Collaboration Partners" means those third parties which enter
into a research or development agreement with Rigel under which Rigel conducts
substantial research or development activities in collaboration with such third
party and grants a license to such third party under patents and/or know-how
owned or controlled by Rigel in addition to a sublicense under CG Patents and/or
CG Know-How, which licenses and sublicense are for the further development and
commercialization of the results of such collaborative research or development.

    1.24 "Rigel Field" means the creation and use of virally produced peptide
and protein libraries for the screening of transdominant effector peptides and
RNA molecules as claimed in the patent applications set forth on Appendix D as
well as any processes, techniques and applications disclosed in the foregoing
patent applications; it is understood that the foregoing technology is to be
used for (a) the discovery, validation and development of targets for human or
animal therapeutics, including without limitation Targets, and (b) the
discovery, testing, development and commercialization of therapeutic, diagnostic
and drug delivery products other than Therapeutic Candidates. For the purposes
of this Section 1.23, "disclosed in" shall mean disclosed in the specifications
of such patent applications as necessary to practice the invention claimed and
not solely as part of the description of the prior art.

    1.25 "Rigel Know-How" means all Information Controlled by Rigel as of the
Effective Date necessary or useful for the use or modification of the Rigel
Biological Materials.

    1.26 "Rigel License" means the license agreements between Rigel and Stanford
University as in effect as of the Effective Date and attached hereto as
Appendix E.

    1.27 "RMC" shall have the meaning provided in Section 3.2.

    1.28 "Screened Genetic Material" shall mean Genetic Material identified via
screening against a Target, but which Genetic Material is not a Therapeutic
Candidate.

    1.29 "Success Criteria" shall have the meaning provided in Section 3.1(b).

    1.30 "Tail End Period" shall mean the period of six (6) months after the end
of the Research Period, the purpose of which is to permit the RMC to identify
Therapeutic Candidates; provided, however, that if this Agreement is terminated
prior to or during the Tail End Period, the Tail End Period shall be deemed to
end upon such termination date.

    1.31 "Target" shall mean a molecule occurring naturally in the body that is
shown in the Research [* ], to directly or indirectly cause or impede
angiogenesis in endothelial tissue, to the extent such molecule (or its binding
to another molecule) is agonized or antagonized by a Therapeutic Candidate. It
is understood that a particular protein, peptide or Genetic Material could be
both a Therapeutic Candidate and a Target, and in such case such molecule shall
be treated as a "Target" hereunder to the

--------------------------------------------------------------------------------

extent that such molecule is used as a drug discovery target, and shall at the
same time be treated as a "Therapeutic Candidate" hereunder to the extent such
molecule is used as a drug or therapy. The rights of the Parties with respect to
Targets that are also Therapeutic Candidates are as set forth in Section 2.4.

    1.32 "Therapeutic Candidate" shall mean a peptide, protein or Genetic
Material discovered, identified, produced or tested during the Research Period
pursuant to the Research  [*], or identified during the Tail End Period, by
either Party, which meets the Success Criteria, and any homologues or
derivatives thereof. For such purposes, it is understood that if a protein or
peptide meets the Success Criteria, Genetic Material that codes for such protein
or peptide (or homologues or derivatives of such Genetic Material) shall be
within the definition of Therapeutic Candidate (and vice-versa). The rights of
the Parties with respect to Therapeutic Candidates that are also Targets are as
set forth in Section 2.4.

    1.33 "[*] Patents" means the patents listed in Appendix F.

ARTICLE 2
LICENSES

    2.1 CG License Grants.

    (a) Subject to the terms of the CG License, CG hereby grants to Rigel a
royalty-free, non-exclusive, worldwide license, with the right to sublicense to
Rigel Collaboration Partners, under and to CG's right, title and interest in the
CG Patents and CG Know-How, and under and to CG's right, title and interest in
any Program Technology owned solely by CG, all for purposes solely within the
Rigel Field; and hereby waives any claims against Rigel for the practice and use
of the CG Patents and CG Know-How within the Rigel Field prior to the Effective
Date. Any sublicense granted hereunder to Rigel Collaboration Partners shall be
limited to the purposes of such collaboration (as such purposes are described in
Section 1.22 above).

    (b) Subject to Section 2.4 below, CG hereby grants to Rigel:

    (i)  a royalty-free, exclusive, worldwide license, with the right to grant
and authorize sublicenses, under CG's right, title and interest in the Program
Technology that is owned jointly by the Parties under Section 4.1(d) below, and
Targets that are similarly owned jointly with Rigel, all to make and use the
Targets for purposes outside the CG Program Field; and

    (ii) a royalty-free, exclusive, worldwide license, under CG's right, title
and interest in the Program Technology that is owned jointly by the Parties
under Section 4.1(d) below, and Targets that are similarly owned jointly with
Rigel, all to make and use the Targets as targets for the purposes of
elucidating protein pathways and identifying, researching, developing and/or
commercializing proteins, peptides, antibodies, Screened Genetic Material, other
biological agents and synthetic organic molecules that are not themselves
Therapeutic Candidates but that [*]. Such license does not extend to the making
or use of Targets for the purposes of development and/or commercialization of
Therapeutic Candidates in the CG Program Field.

It is understood and agreed that the licenses granted above in this
Section 2.1(b) shall specifically exclude the right to make or use any Target or
Therapeutic Candidate as a therapeutic agent or for purposes relating to
delivery of a Target or Therapeutic Candidate via Gene Therapy. [*]. Rigel shall
retain the right to grant to CG the licenses set forth in Section 2.2 of this
Agreement. [*]

    (c) CG has entered into a license agreement with the [*] concerning the [*]
Patents which includes the right to sublicense (the "[*] Agreement"); as of the
Effective Date, however, the terms under which CG may grant sublicenses under
the [*] Agreement make impractical a sublicense to Rigel under the [*] Patents
for purposes of the Rigel Field. In the event that CG successfully renegotiates
the terms of the [*] Agreement such that such sublicense would be practical, CG
agrees to discuss in good faith the grant of a sublicense to Rigel under the [*]

--------------------------------------------------------------------------------

Patents. The Parties understand and agree, however, that CG is not and shall not
be obligated to enter into any agreement with Rigel concerning the [*] Patents,
that failure to reach such an agreement for any reason shall not be deemed a
breach of this Agreement and that this Section 2.1(c) shall not be deemed to
preclude CG from entering into an agreement with a third party of any type or at
any time concerning the [*] Patents.

    2.2 Rigel License Grants.

    (a) Subject to the terms and prior to the termination or expiration of the
Rigel License, the Parties agree that Rigel shall grant to CG, at CG's sole
option and upon CG's request, a royalty-free, non-exclusive, worldwide license,
without the right to sublicense, under Rigel's right, title and interest in the
Rigel Know-How and Rigel Biological Materials, to make, have made, use, sell,
offer for sale and import products in the CG [*] Field. It is understood that in
no event will CG have any obligation to obtain such license from Rigel. Rigel
will give CG thirty (30) days prior written notice of the termination of the
Rigel License by Rigel.

    (b) Rigel hereby grants to CG:

    (i)  subject to Section 2.1(b) above, (y) a royalty-free, exclusive,
worldwide license, with the right to grant and authorize sublicenses, under
Rigel's right, title and interest in the Program Technology (including without
limitation the Therapeutic Candidates) owned solely by Rigel or jointly with CG,
to make, have made, use, sell, offer for sale and import products, and otherwise
exploit the Program Technology, in each case for purposes solely within the CG
Program Field, and (z) a royalty-free, exclusive, worldwide license, with the
right to grant and authorize sublicenses, under any Information and intellectual
property created by Rigel [*], to make, have made, use, sell, offer for sale and
import Therapeutic Candidates within the CG Program Field; and

    (ii) subject to rights previously granted to third parties, a royalty-free,
non-exclusive, worldwide license, with the right to grant sublicenses, under
Rigel's right, title and interest in and to all Patents with priority dates
prior to the Effective Date that claim Therapeutic Candidates, or the
manufacture or use thereof, to make, have made, use and sell products in Gene
Therapy incorporating such Therapeutic Candidates.

    (c) In addition, Rigel hereby grants to CG (i) a royalty-free, non-exclusive
license, with the right to sublicense to CG Collaboration Partners, under
Rigel's right, title and interest in the Targets to make and use the Targets
solely for the research and development of the Therapeutic Candidates in the
Field of Research, and (ii) a royalty-free, non-exclusive license, with the
right to sublicense to CG Collaboration Partners, under any Information and
intellectual property created by Rigel [*], to make and use the Targets solely
for the research and development of the Therapeutic Candidates in the Field of
Research. For clarity, it is understood and agreed that the licenses granted to
CG under this Section 2.2 specifically exclude the performance by CG of research
on or with a Target which is outside the Field of Research. Any sublicense
granted hereunder to CG Collaboration Partners shall be limited to the purposes
of such collaboration.

    2.3 Rigel Covenant. Rigel hereby covenants that neither Rigel nor its
Affiliates will make any claims against CG, its permitted sublicensees,
distributors and customers in the chain of title with CG or its permitted
sublicensees for Patent infringement as a result of activities which are
explicitly permitted under the terms of this Agreement, nor shall Rigel or its
Affiliates authorize a third party to make such a claim, and Rigel agrees to
cooperate with CG in the defense against any such claim by licensees of Rigel.

    2.4 Molecules That Are Both Targets and Therapeutic Candidates. With respect
to each particular protein, peptide or Genetic Material that is both a Target
and a Therapeutic Candidate (each a "Dual Molecule"), the parties agree that
(i): CG shall have (y) the exclusive right to research, develop, make, have
made, use, sell, offer for sale and import such Dual Molecule (including
homologues and derivatives of such Genetic Material) as a therapeutic agent or
such Dual Molecule (including homologues and derivatives of such Genetic
Material) for Gene Therapy, and (z) to make and use such

--------------------------------------------------------------------------------

Dual Molecule in accordance with Sections 2.2(b) and (c); and (ii) Rigel shall
have the exclusive right to research, develop, make, have made and use such Dual
Molecule for the purposes set forth in Section 2.1(b)(i); and (iii) Rigel shall
have the exclusive right to research, develop, make, have made and use such Dual
Molecule for the purposes set forth in Section 2.1(b)(ii). For the sake of
clarity, CG's exclusive rights as described in this Section 2.4 shall not be
construed to exclude Rigel or its permitted licensees from making and using such
molecule as a target in research to elucidate protein pathways in which such
Dual Molecule is involved, or to discover, generate, develop and commercialize
proteins, peptides, antibodies, Screened Genetic Material, other biological
agents and synthetic organic molecules that may or may not modulate the activity
of such Target or pathways but are not themselves Therapeutic Candidates. All
activities of Rigel with respect to the use of Targets shall remain subject to
the provisions of Section 3.5.

    2.5 No Other License. No right or license is granted by either Party to the
other under any other intellectual property other than those items expressly
included in the licenses granted in this Article 2. Accordingly, no license
shall be deemed granted by implication, estoppel or otherwise, if such license
is not expressly and specifically granted in this Article 2.

ARTICLE 3
RESEARCH

    3.1 Research.

    (a) Rigel agrees to (i) use diligent efforts to conduct research within the
Field of Research (the "Research"), in accordance with the research plan (the
"Research Plan") incorporated hereby in, and appended to, this Agreement as
Appendix G, as amended from time to time by written agreement of the Parties;
and (ii) use diligent efforts to meet the goals of the Research Plan according
to the timetables set forth therein. Without limiting the foregoing, the
Research shall commence on the Effective Date and terminate upon the earlier of
three (3) years after the Effective Date or the termination of the Agreement
(the "Research Period"). Rigel will commit [*] during each year of the Research
Period, or such other allocation as the RMC may decide, provided that in the
event the RMC decides to reallocate FTEs between years, Rigel shall have no
obligation to commit more than [*] in total over the entire Research Period. It
is understood and agreed that the scope of CG's licenses under Section 2.2 shall
not be limited by (x) the number of FTEs performing the Research, (y) whether
such FTEs are performing research in accordance with the Research Plan [*]. The
individual FTEs who will initially conduct the Research are listed in Appendix H
and may be replaced by Rigel, as reasonably agreed by the Parties, with other
FTEs of comparable skill and expertise. Rigel agrees to test against the Success
Criteria during the Research Period any proteins, peptides and Genetic Material
produced or evaluated in connection with the Research as contemplated in the
Research Plan.

    (b) The Parties shall reasonably establish criteria for determining whether
a particular peptide, protein or Genetic Material modulates angiogenesis in
endothelial tissue in assays performed at Rigel, as such criteria are
contemplated in the Research Plan (the "Success Criteria").

    3.2 Research Management Committee. The Parties shall form a research
management committee (the "RMC") comprised of four (4) individuals, two
(2) being Rigel employees appointed and replaced by Rigel at its discretion, and
two (2) being CG employees appointed and replaced by CG at its discretion. The
size and composition of the RMC may be modified by mutual agreement of the
Parties. The RMC shall evaluate the results of the Research set forth in the
research reports pursuant to Section 3.4(a) to assess whether a peptide, protein
or Genetic Material is a Therapeutic Candidate, and perform such other duties as
specifically delegated to the RMC by mutual written agreement of the Parties.

    3.3 RMC Meetings and Actions. RMC meetings shall take place at such times
and places as shall be determined by the RMC in order for the RMC to fulfill its
obligations under Section 3.2. It is

--------------------------------------------------------------------------------

expected that the meetings will alternate between appropriate offices of each
Party, or at such other convenient locations as agreed. If agreed by its
members, the RMC may conduct meetings by telephone or video conference or other
acceptable electronic means, provided that any decisions made during such
meeting are recorded in writing and confirmed by signature of at least one
(1) of the RMC members from each of the Parties. All decisions of or actions
taken by the RMC shall be by unanimous approval of all the members of the RMC,
and voting on any matters shall be reflected in the minutes of the meeting at
which the vote was taken. If the RMC is unable to reach unanimous decision on
any particular matter or issue, such matter or issue shall be referred to the
chief executive officer of each Party or their designees for resolution. It is
understood that, for purposes of determining the Parties' rights and obligations
under this Agreement, the authority of the RMC shall be limited to deciding
those specific issues specifically delegated to the RMC in other Articles of
this Agreement (i.e., other than the general matters described in this
Article 3).

    3.4 Reports; Disclosure.

    (a) Rigel shall keep CG fully informed of the progress and results of the
Research (including the discovery of Targets and/or Therapeutic Candidates [*])
and shall provide written reports at or before each RMC meeting describing its
activities, the level of effort applied to, and the results of, the Research,
specifically including Rigel's determination as to which peptides, proteins or
Genetic Material as of the date of such report meet the Success Criteria. Such
RMC reports shall be in such form and contain such detail as the RMC shall
determine. Rigel agrees to fully disclose to CG the Program Technology and the
Targets, and to provide CG with reasonable quantities of Targets and Therapeutic
Candidates generated or utilized in connection with the Research.

    (b) Rigel agrees to maintain records of its activities in performing the
Research, in good scientific manner, and to permit CG to have access to such
records upon ten (10) days written notice to Rigel and during regular business
hours, to the extent reasonably necessary to verify that Rigel has met its
obligations under this Section 3.4.

    3.5 Exclusivity of Efforts. Except as explicitly set forth in this
Section 3.5, Rigel agrees that neither Rigel nor any of its Affiliates shall
directly or indirectly conduct or sponsor any research, develop or otherwise
commercialize any products or technologies within the Field of Research, other
than pursuant to the Research Plan, during the Research Period and for a period
of one (1) year following the Research Period. Without limiting the foregoing,
Rigel shall not appoint or license any third party to develop, market, sell or
otherwise distribute such products until after the expiration of one (1) year
following the Research Period. [* ]

ARTICLE 4
INTELLECTUAL PROPERTY MATTERS

    4.1 Ownership and Prosecution. Subject to the terms of this Agreement, as
between the Parties hereto:

    (a) It is understood that CG retains its entire right, title and interest in
the CG Patents and CG Know-How, subject only to the rights expressly granted to
Rigel hereunder, and shall have the right, but not the obligation, to file,
prosecute and maintain any Patents related thereto at its expense.

    (b) It is understood that Rigel retains its entire right, title and interest
in the Rigel Biological Materials and Rigel Know-How, subject only to the rights
expressly granted to CG hereunder, and shall have the right, but not the
obligation, to file, prosecute and maintain any Patents related thereto at its
expense.

    (c) It is understood that, subject only to the rights expressly granted to
the other Party hereunder, each Party retains its entire right, title and
interest in and to any inventions, discoveries, know-how, trade secrets, and
other information made or developed solely by such Party and/or its consultants
in the course of the performance of this Agreement ("Sole Inventions"), and,
subject to subsection (e) below, shall have the right, but not the obligation,
to

--------------------------------------------------------------------------------

file, prosecute and maintain any Patents claiming its Sole Inventions ("Sole
Patents") in all countries of the world.

    (d) Both Parties shall jointly own any inventions, discoveries, know-how,
trade secrets, and other information, that are made jointly by the Parties in
the course of the performance of this Agreement ("Joint Inventions"). Subject to
subsection (e) below, the RMC shall designate the Party which shall be
responsible for filing, prosecuting and maintaining Patents claiming Joint
Inventions ("Joint Patents"). All costs and expenses of filing, prosecuting and
maintaining such Joint Patents will be borne equally by the Parties. The Party
designated by the RMC to perform patenting activities shall seek the comments of
the other Party and shall keep the other informed of the progress of such
prosecution by providing quarterly status reports and copies of all
correspondence between their patent counsel and the patent offices of the
countries where such applications were filed. Such other Party shall reasonably
assist the Party designated by the RMC in the prosecution of Joint Patents,
including, without limitation, by executing any necessary powers of attorney.
Subject to the rights and licenses granted to the other Party in Section 2.1(b)
and 2.2(b), it is understood that neither Party shall have any obligation to
account to the other, or obtain the consent of the owner, with respect to the
commercialization, licensing or enforcement of any Joint Inventions or Joint
Patents, and hereby waives any right it may have under the laws of any country
to require such accounting or consent.

    (e) CG shall have the right but not the obligation (either itself or through
its designee) to file, prosecute and maintain Patents claiming Therapeutic
Candidates ("Candidate Patents"); provided, however, that for any molecule that
is a Therapeutic Candidate and a Target: (i) CG shall have the right but not the
obligation (either itself or through its designee) to file, prosecute and
maintain Patents claiming uses of such molecule in the CG Program Field and such
Patents also shall be Candidate Patents; and (ii) Rigel shall have the right,
but not the obligation, to file, prosecute and maintain any Patents claiming the
composition of matter of such molecule or claiming any use of the molecule
outside the CG Program Field or in the Rigel Field. All costs and expenses of
filing, prosecuting and maintaining Candidate Patents will be borne by the Party
that undertakes such prosecution. The Party undertaking such prosecution shall
seek the comments of the other Party and shall keep the other Party informed of
the progress of such prosecution by providing quarterly status reports and
copies of all correspondence between their patent counsel and the patent offices
of the countries where such applications were filed. Each Party shall reasonably
assist the other Party in the prosecution of Candidate Patents, including,
without limitation, by executing any necessary powers of attorney and other
documents necessary for such prosecution.

    (f)  Each Party agrees to keep the other Party fully informed as to
prosecution and maintenance (including without limitation any interference,
opposition or other prosecution or other proceedings) with respect to patents
claiming and disclosing subject matter within the Program Technology. In the
event that a Party elects not to prosecute or maintain any patent rights in a
Sole Invention comprising Program Technology, it shall promptly notify the other
Party and authorize the other Party to seek or continue such prosecution and
maintenance at such other Party's expense. In such case the owner of such Sole
Invention shall cooperate fully with the other Party to facilitate such
prosecution and maintenance.

    4.2 Infringement and Similar Actions. As between the Parties hereto:

    (a) CG shall have the sole and exclusive right, at its expense, to prosecute
any and all infringement or wrongful use of the CG Patents and CG Know-How, and
(subject to paragraph (c) below) Sole Patents owned by CG and/or to enter
settlements, judgments or other arrangements respecting such infringement or
wrongful use. CG may retain all damages and other amounts recovered as a result
of any such action, settlement, judgment or other arrangement.

    (b) Rigel shall have the sole and exclusive right, at its expense, to
prosecute any and all infringement or wrongful use of the Rigel Know-How, the
Rigel Biological Materials, and (subject to paragraph (c) below) Sole Patents
owned by Rigel and/or to enter settlements, judgments or

--------------------------------------------------------------------------------

other arrangements respecting such infringement or wrongful use. Rigel may
retain all damages and other amounts recovered as a result of any such action,
settlement, judgment or other arrangement.

    (c) With respect to infringement of any Program Patents in the CG Program
Field, CG shall have the right, but not the obligation, (directly or through
designees) to institute, prosecute and control at its own expense and for its
own benefit, any action or proceeding with respect to such infringement. With
respect to other infringement of any Program Patents (i.e., outside the CG
Program Field), Rigel shall have the right, but not the obligation, (directly or
through designees) to institute, prosecute and control, at its own expense and
for its own benefit, any action or proceeding with respect to such infringement.
If a Party with the right to do so fails to bring an action or proceeding
against a suspected infringer within a reasonable period after receiving a
written request by the other Party to do so, such other Party shall have the
right to bring and control an action against such infringer by counsel of its
own choice and retain for its own account any amounts recovered from third
parties. If one Party brings any such action or proceeding, the other Party
agrees to be joined as a Party plaintiff if necessary to prosecute the action
and to give the first Party reasonable assistance and authority to file and
prosecute the suit.

    (d) Each Party shall promptly notify the other in writing of any alleged or
threatened infringement of Joint Patents of which it becomes aware and which may
adversely impact the rights of the Parties hereunder. Promptly upon such
notification, the Parties shall meet to discuss the strategy and appropriate
steps to be taken to deal with such infringement. Any recovery obtained by
settlement or otherwise shall be disbursed as follows: first, any reasonable
expenses incurred in connection with such action (including counsel fees) by
both Parties are reimbursed; thereafter, the net recovery shall be shared
between the Parties according to the ratio of their respective contributions to
the litigation costs. This paragraph shall not be deemed to limit the Parties'
respective rights to enforce Joint Patents, or to limit the rights granted under
paragraph (c) above.

    4.3 Third Party Claims.

    (a) Except to the extent expressly warranted in Article 7, and subject to
the indemnification obligation in Article 5, CG shall have no liability to Rigel
with respect to any claim, suit or action alleging that the practice of the
license rights granted by CG under Section 2.1 infringes any intellectual
property or other right of a third party. Except to the extent expressly
warranted in Article 7, and subject to the indemnification obligation in
Article 5, Rigel shall have no liability to CG or its Affiliates with respect to
any claim, suit or action alleging that the practice of the license rights
granted under Section 2.2 infringes any intellectual property or other rights of
a third party.

    (b) Rigel hereby agrees to provide reasonable assistance to CG, at its
request, in defending any action or claim initiated by a third party against CG
arising from any claim that the use or practice of the Rigel Know-How, Rigel
Biological Materials or the Target by CG or its Affiliates infringes that third
party's proprietary rights. CG hereby agrees to provide Rigel reasonable
assistance, at its request and expense, in defending any action or claim
initiated by a third party against Rigel or its Affiliates arising from any
claim that the use or practice of the CG Patents or CG Know-How by Rigel or its
Affiliates infringes that third party's proprietary rights.

    (c) If a third party asserts against CG that a patent, trademark or other
intangible right owned by it is infringed by any product in the CG Program Field
derived or resulting from or incorporating Program Technology, CG will be solely
responsible for defending against any such assertions at its cost and expense.
Each Party will give prompt written notice to the other of any such claim. Rigel
will assist in the defense of any such claim as reasonably requested by CG, at
CG's expense, and may retain separate counsel at its own expense at any time.

    (d) Neither Party shall enter into any settlement of any claim which would
admit the invalidity of Patents within the Program Technology without the other
Party's prior written consent, which consent shall not be unreasonably withheld
or delayed.

--------------------------------------------------------------------------------

    4.4 Pass-Through Royalties. In consideration for the licenses granted
herein:

    (a) Rigel agrees to pay any amounts which CG is required to pay to
Rockefeller University under the CG License as a result of CG's grant to Rigel
of license rights to CG Patents or CG Know-How to Rigel or the exercise of the
license rights granted by CG under the CG License.

    (b) Rigel agrees to pay CG (i) [*] for the license granted to Rigel
hereunder to the CG Patents related to the [*] cell lines, and (ii) [*] for each
sublicense granted by Rigel under this Agreement.

    (c) CG agrees that in the event CG exercises its option to obtain a license
pursuant to Section 2.2(a) above, CG will pay any amounts which Rigel is
required to pay to Stanford University under the Rigel License as a result of
Rigel's grant to CG of license rights to Rigel Biological Materials or Rigel
Know-How to CG or the exercise of the license rights granted by Rigel under the
Rigel License. It is understood that unless and until CG obtains such license
rights from Rigel, CG shall not be obligated to pay to Rigel or to Stanford
University any amounts that Rigel is required to pay to Stanford University
under the Rigel License.

ARTICLE 5
INDEMNIFICATION

    5.1 CG Indemnity. CG agrees to indemnify, hold harmless and defend Rigel,
its Affiliates, agents and employees from and against any and all liabilities,
losses, damages, costs, fees and expenses, including reasonable legal expenses
and attorneys' fees (collectively, "Losses") arising out of suits, claims,
actions, or demands, brought or made by a third party ("Third Party Claim")
against Rigel, its Affiliates, agents and employees, based on (i) CG's use and
practice of the Rigel Know-How, Rigel Biological Materials, the Program
Technology or the Targets, or (ii) breach of CG's warranties under Article 7
below, or (iii) the manufacture, use, handling, storage, sale or other
disposition of Rigel Biological Materials, Program Technology, the Targets or
any products resulting or derived from the Rigel Biological Materials or the
Program Technology by CG, its Affiliates, agents, employees or sublicensees, all
except to the extent such Losses or Third Party Claims result from the
negligence or willful misconduct of Rigel or a breach of Rigel's warranties
under Article 7 below.

    5.2 Rigel Indemnity. Rigel agrees to indemnify, hold harmless and defend CG,
its Affiliates, agents and employees from and against any and all Losses arising
out of any Third Party Claims against CG, its Affiliates, agents and employees
based on (i) Rigel's use or practice of the CG Patents the CG Know-How or the
Program Technology, (ii) breach of Rigel's warranties under Article 7 below, or
(iii) the manufacture, use, handling, storage, sale or other disposition of
Program Technology, the Targets or any products resulting or derived from the
Program Technology by Rigel, its Affiliates, agents, employees or sublicensees,
all except to the extent such Losses or Third Party Claims result from the
negligence or willful misconduct of CG, or a breach of CG's warranties under
Article 7 below.

    5.3 In the event that a Party is seeking indemnification under this
Article 5, it shall inform the other Party of a claim or suit as soon as
reasonably practicable after it receives notice of the claim or suit, shall
permit the indemnifying Party to assume direction and control of the defense of
the claim or suit (including the right to settle the claim or suit solely for
monetary consideration), and shall cooperate as reasonably requested (at the
expense of the indemnifying Party) in the defense of the claim or suit. Neither
Party will enter into any settlement or claim pursuant to this Section 5.3 which
is materially adverse to the rights of the other Party herein, without the other
Party's prior written consent, which will not be unreasonably withheld or
delayed.

ARTICLE 6
CONFIDENTIALITY

    6.1 Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, the Parties agree that, for the term
of this Agreement and for five (5) years thereafter, the Party receiving any
Information or materials furnished to it by the other Party pursuant

--------------------------------------------------------------------------------

to this Agreement (collectively, "Confidential Information") shall keep
confidential and shall not publish or otherwise disclose or use such
Confidential Information for any purpose other than as provided for in this
Agreement.

    6.2 Exceptions. The obligations in Section 6.1 shall not apply to any
Information or materials to the extent that the receiving Party can establish by
competent proof that such Information or materials:

    (a) was already known to the receiving Party, other than under an obligation
of confidentiality, at the time of disclosure by the other Party;

    (b) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;

    (c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement; or

    (d) was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the disclosing Party
not to disclose such information to others.

    6.3 Authorized Disclosure. Each Party may disclose the other's Confidential
Information to the extent such disclosure is reasonably necessary (i) to
exercise the rights granted to such Party hereunder (including the right to
grant sublicenses as permitted by this Agreement provided that prior to any
disclosure to a sublicensee, such sublicensee has executed a confidentiality
agreement with terms corresponding to this Article 6); and (ii) to file or
prosecute patent applications, to prosecute or defend litigation, to comply with
applicable governmental regulations or to conduct preclinical or clinical
trials; provided that if a Party is required by law or regulation to make any
such disclosure of the other Party's Confidential Information it will, except
where impracticable for necessary disclosures, for example in the event of
medical emergency, give reasonable advance notice to the other Party of such
disclosure requirement and, except to the extent inappropriate in the case of
patent applications, will use its best efforts to secure confidential treatment
of such Confidential Information required to be disclosed.

    6.4 Survival. This Article 6 shall survive the termination or expiration of
this Agreement for a period of five (5) years.

ARTICLE 7
WARRANTY MATTERS

    7.1 Limited Warranties. CG hereby represents and warrants to Rigel that CG
has the full right and power to grant the licenses granted to Rigel under
Section 2.1(a). Rigel hereby represents and warrants to CG that Rigel has the
full right and power to grant the licenses granted to CG under Section 2.2.

    7.2 General Warranties. Each of the Parties hereby represents and warrants
to the other that (i) it is a corporation duly organized and validly existing in
good standing under the laws of its state of incorporation, (ii) it is duly
qualified and authorized to enter into and perform its obligations under this
Agreement, (iii) it has full power, authority and legal right to enter into and
perform this Agreement, and (iv) the execution, delivery, and performance of
this Agreement has been duly authorized by all necessary corporate action on the
part of each Party and does not contravene any law binding on it, its Articles
of Incorporation or Bylaws, any indenture, mortgage, contract or other agreement
to which it is a Party or by which it is bound or any laws, governmental rule,
regulation or order.

    7.3 Intellectual Property Warranties.

    (a) Each of the Parties hereby represents and warrants to the other that
(i) it does not Control any Patents that would dominate the Patents licensed to
the other Party hereunder, (ii) it

--------------------------------------------------------------------------------

is not aware of any claims of a third party which would call into question the
rights of such Party in the licensed subject matter or its right to grant the
licenses granted to the other Party hereunder, (iii) it has provided the other
Party with all information concerning royalty obligations pertinent to the
licenses granted to the other Party hereunder; and (iv) it will use commercially
reasonable efforts to keep in force any license agreement from which the license
or sublicense granted to the other Party under this Agreement is derived to the
extent that such license agreement does not provide for a survival of any
sublicenses granted by such Party.

    (b) Rigel further warrants to CG that as of the Effective Date (i) to the
best of its knowledge, Rigel's conduct of the Research, and the manufacture,
sale and use of Therapeutic Candidates will not infringe any third party
intellectual property rights, and without limiting the foregoing, Rigel warrants
that Rigel's conduct of the Research will not infringe any of the patents listed
in Appendix I hereto; (ii) Rigel does not know of any third party other than
Stanford University having a claim in the Rigel Biological Materials; and
(iii) Rigel has the right to grant to CG a license under the Rigel Biological
Materials and the Rigel Know-How to make, use and sell products in the CG [*]
Field.

    (c) CG further warrants to Rigel that CG has the right to grant to Rigel a
license under the CG Patents and CG Know-How to make, use and sell products
within the Rigel Field.

    (d) Rigel warrants that it has not as of the Effective Date entered into an
agreement with any third party licensing or granting rights to Rigel technology
in the Field of Research.

    7.4 Limitation on Warranties. EXCEPT AS PROVIDED IN SECTIONS 7.1, 7.2, AND
7.3 ABOVE, NEITHER PARTY MAKES ANY WARRANTIES TO THE OTHER PARTY, WHETHER
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE AS TO ANY PRODUCT OR PROCESS, OR AS TO THE
VALIDITY OR SCOPE OF ANY PATENTS, OR THAT ANY LICENSED BIOLOGICAL MATERIALS,
PATENTS OR KNOW-HOW WILL BE FREE FROM INFRINGEMENT OF PATENTS OF ANY THIRD
PARTY, OR THAT NO THIRD PARTIES ARE INFRINGING SAME.

ARTICLE 8
TERM AND TERMINATION

    8.1 Term of Agreement. Unless earlier terminated as otherwise provided in
this Article 8, this Agreement shall remain in effect until the expiration of
the last to expire of the CG Patents or Program Patents.

    8.2 Termination for Breach. A Party may terminate this Agreement prior to
the expiration of the Agreement in the event that the other Party is in breach
of or default under a material term of the Agreement, and the breaching Party
does not cure such breach or default within thirty (30) days of written notice
thereof from the non-breaching Party. Subject to Section 8.3 below, upon any
such termination, all the licenses granted by and between the Parties herein
shall terminate; provided that any sublicense granted by a Party hereunder to a
third party prior to such termination shall survive such termination, so long as
the sublicensee agrees to be bound by the applicable terms of this Agreement.

    8.3 Survival. Upon expiration or termination of this Agreement, the rights
and obligations under Articles 5 and 6 and Sections 7.4, 8.3, 9.2, 9.3, 9.7 and
9.10 shall continue. In addition, upon expiration or termination of this
Agreement after the end of the Research Period, the licenses granted under
Article 2 above and the rights and obligations under Article 4 shall survive.
Further, subject to Sections 2.1(b) and 2.2(b) if they survive the termination
or expiration of this Agreement as provided above, neither Party shall have any
obligation to account to the other, or obtain the consent of the owner, with
respect to the commercialization, licensing or enforcement of any Joint Patents,
and hereby waives any right it may have under the laws of any country to require
such accounting or consent.

--------------------------------------------------------------------------------

ARTICLE 9
MISCELLANEOUS

    9.1 Relationship of the Parties. This Agreement creates only
licensor-licensee and sublicensor-sublicensee relationships between Rigel and
CG. No partnership or other legal relationship is created hereunder. Neither
Party is, or will be deemed to be, an agent or legal representative of the other
Party for any purpose. Neither Party will be entitled to enter into any
contracts in the name of or on behalf of the other Party, and neither Party will
be entitled to pledge the credit of the other Party in any way or hold itself
out as having authority to do so.

    9.2 Assignment. This Agreement may not be assigned by either Party without
the prior written consent of the other Party, which consent shall not be
unreasonably withheld; provided, however, that a Party may assign this Agreement
without such consent to any Affiliate or to a successor in interest by way of
merger, acquisition, sale or transfer of substantially all of its business or
assets pertaining to the subject matter of this Agreement. The Agreement will be
binding upon and inure to the benefit of all permitted successors and assignees
of the Parties hereunder, and the name of each Party appearing herein will be
deemed to include the names of such Party's successors and assignees.

    9.3 Use of Names. No Party hereto may use the name of the other Party in
public announcements without the prior consent of the other Party as required by
law or regulation.

    9.4 Amendment. No amendment, modification or supplement of any provision of
the Agreement will be valid or effective unless made in writing and signed by a
duly authorized officer of each Party.

    9.5 Waiver. No provision of the Agreement will be waived by any act,
omission or knowledge of a Party or its agents or employees except by an
instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving Party.

    9.6 Headings. The headings for each article and section in this Agreement
have been inserted for the convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
article or section.

    9.7 Notices. Any notice or other communication required or permitted to be
given to either Party hereto shall be in writing unless otherwise specified and
shall be deemed to have been properly given and to be effective on the date of
delivery if delivered in person or by facsimile or three (3) days after mailing
by registered or certified mail, postage paid, to the other Party at the
following address:

If to Rigel:   Rigel, Inc.
240 East Grant Avenue
South San Francisco, CA 94080
Attn: Secretary
Fax: 650.624.1101
Copy to:
 
Cooley Godward, LLP
Five Palo Alto Square, 4th Floor
3000 El Camino Real
Palo Alto, CA 94306
Attn: Robert L. Jones, Esq.
Fax: 650.849.7400
If to CG:
 
Cell Genesys, Inc.
342 Lakeside Drive
Foster City, CA 94404
Attn: Chief Executive Officer
Fax: 650.358.0803

    9.8 Severability. Whenever possible, each provision of the Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Agreement is held

--------------------------------------------------------------------------------

to be prohibited by or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of the Agreement.

    9.9 Entire Agreement of the Parties. The Agreement will constitute and
contain the complete, final and exclusive understanding and agreement of the
Parties with respect to the subject matter hereof and cancels and supersedes any
and all prior negotiations, correspondence, understandings and agreements,
whether oral or written, between the Parties respecting the subject matter. Each
Party hereto was represented by counsel in drafting and negotiating this
Agreement, and all Parties are deemed to have contributed to the drafting
hereof.

    9.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California excluding only laws and
rules relating to "choice of law". All Parties to this Agreement hereby consent
to the jurisdiction of the courts of the State of California and the Federal
District Court for the Northern District of California for resolution of any
disputes that arise hereunder.

    9.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

--------------------------------------------------------------------------------

    In Witness Whereof, the Parties hereto have amended and restated this
Agreement as of March 26, 2001.


Cell Genesys, Inc.
 
Rigel Pharmaceuticals, Inc.

By:

 

/s/ ROBERT TIDWELL

--------------------------------------------------------------------------------



 

By:

 

/s/ RAUL R. RODRIGUEZ

--------------------------------------------------------------------------------


Name:
 
Robert Tidwell

--------------------------------------------------------------------------------


 
Name:
 
Raul R. Rodriguez

--------------------------------------------------------------------------------


Title:
 
VP Corporate Dev.

--------------------------------------------------------------------------------


 
Title:
 
VP Business Dev.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


APPENDIX A
EXCLUSIVE LICENSE AGREEMENT


    Exclusive License Agreement made as of January 31, 1996 (the "Effective
Date"), by and between Cell Genesys, Inc. ("Company"), a corporation organized
and existing under the laws of the State of Delaware, having an office at 322
Lakeside Drive, Foster City, California 94404, and The Rockefeller University
("Rockefeller"), a nonprofit education corporation organized and existing under
the laws of the State of New York, having an office at 1230 York Avenue, New
York, New York 10021-6395.


Witnesseth:


    Whereas, Rockefeller is the owner by assignment from Warren S. Pear, Martin
L. Scott, Garry M. Nolan and David Baltimore ("Inventors") of the entire right,
title and interest in United States Patent Application Serial No. 08/023,909,
filed February 22, 1993, entitled Production of High Titer Helper-Free
Retroviruses by Transient Transfection, and in the inventions described and
claimed therein ("Licensed Patent Rights"), and in the Biological Materials and
related Know-How, as defined below;

    Whereas, Rockefeller and the Company entered into a license agreement
effective as of October 25, 1994 (the "Prior Agreement"), pursuant to which
Rockefeller granted to the Company a non-exclusive license to use the Licensed
Patent Rights, Know-How and Biological Materials for research and commercial
purposes;

    Whereas, the parties have agreed to expand the scope of the license and
rights granted to the Company and therefore have agreed to terminate the Prior
Agreement as of the Effective Date, and enter into this Agreement;

    Whereas, Rockefeller wishes to offer and grant the Company an exclusive
license with regard to the Licensed Patent Rights, Know-How and the Biological
Materials for research and commercial purposes, and seeks to be compensated for
the transfer and use of such rights; and

    Whereas, the Company wishes to license from Rockefeller the Licensed Patent
Rights, Biological Materials and Know-How for commercial development and
application as herein defined.

    Now, Therefore, in consideration of the mutual benefits to be derived
hereunder, the parties hereto agrees as follows:

1.DEFINITIONS.

    The following terms will have the meanings assigned to them below when used
in this Agreement.

    1.1 "Affiliate" shall mean:

    (a) any entity owning or controlling, directly or indirectly, at least
forty-nine percent (49%) of the stock normally entitled to vote for election of
directors of a party; or

    (b) any entity at least forty-nine percent (49%) of whose stock normally
entitled to vote for election of directors is owned or controlled, directly or
indirectly, by a party.

    1.2 "Biological Materials" shall mean (i) the ecotropic producer cell line
named [*] which producer cell line was deposited with the American Type Culture
Collection as of [*] and has been assigned Accession No. [*], and any viruses
produced thereby; (ii) {Not disclosed by Cell Genesys} Biological Materials
shall also include any direct progeny, mutant, or derivatives of the [* ] {Not
disclosed by Cell Genesys} cell lines and the viruses produced thereby.

    1.3 "Improvement Technology" means all patent and other intellectual
property rights, and materials relating to inventions, discoveries or
improvements to the Licensed Technology licensed to Rockefeller by any academic
institution, governmental and other not-for-profit entity to which Rockefeller
grants a non-exclusive research license with regard to the Licensed Technology
pursuant to Section 6.3 herein.

--------------------------------------------------------------------------------

    1.4 "Know-How" shall mean information and data not generally known which are
owned and in the possession of or available to Rockefeller and which it is free
to divulge as of the Effective Date regarding the preparation and use of
Biological Materials, and pharmacological, biological and clinical properties of
Biological Materials. It is understood that Know-How shall not include any
information or data known by the Company prior to receipt of such information or
data from Rockefeller, as shown by reasonable evidence.

    1.5 "Licensed Patent Rights" shall mean:

    (a) the patent application(s) concerning the subject matter of this
Agreement which are listed on Exhibit A attached hereto;

    (b) all patent applications which are divisions, substitutions,
continuations, continuations-in-part, renewals, or additions of the patent
applications described in (a) hereof,

    (c) all foreign counterparts of the applications listed in (a) and
(b) hereof; and

    (d) all patents, including reissues, re-examinations and extensions, which
may issue on any of the preceding.

    1.6 "Licensed Products" shall mean any and all products the manufacture, use
or sale of which but for the license granted herein would infringe a Valid Claim
or are within the scope of a Pending Claim in the country in which such products
are made or sold.

    1.7 "Licensed Technology" shall mean the Licensed Patent Rights, Biological
Materials and Know-How.

    1.8 "Net Sales" shall mean [*], where [*] shall mean the amount invoiced by
the Company or its sublicensees to customers for Licensed Products less: (i) all
trade, cash and quantity credits, discounts, refunds or government rebates,
(ii) amounts for claims, allowances or credits for returns; retroactive price
reductions; chargebacks or the like; (iii) packaging, handling fees and prepaid
freight, sales taxes, duties and other governmental charges (including value
added tax), but excluding what is commonly known as income taxes; and
(iv) provisions for uncollectible accounts determined in accordance with
reasonable accounting practices, consistently applied to all products of the
selling party. [*] shall not include sales by the Company to its Affiliates for
resale, provided that if the Company sells a Licensed Product to an Affiliate
for resale, [* ] shall include the amounts invoiced by such Affiliate to third
parties on the resale of such Licensed Product. Notwithstanding the foregoing.
[*] shall include charges for the separation, transduction and/or expansion of
cells comprising Licensed Products, but notwithstanding any of the foregoing,
shall not include charges for apheresis, reinfusion, surgical procedures,
hospital stays or other charges not directly attributed to the Licensed Product
or to the ex vivo preparation of the Licensed Product.

    1.9 "Party" shall mean the Company or Rockefeller, and "Parties" shall mean
both the Company and Rockefeller.

    1.10 "Pending Claim" shall mean a claim of a pending patent application
within the Licensed Patent Rights.

    1.11 "Territory" shall mean the entire world.

    1.12 "Valid Claim" shall mean a claim of an issued and unexpired patent
included within the Licensed Patent Rights, which has not been held
unenforceable or invalid by a court or other governmental agency of competent
jurisdiction, and which has not been admitted to be invalid or unenforceable
through reissue, disclaimer or otherwise.

2.Licensed Rights

--------------------------------------------------------------------------------

    2.1 Subject to Section 2.2 below, Rockefeller grants to the Company and its
Affiliates the following licenses:

    (a) an exclusive, worldwide, royalty-bearing license under the Licensed
Technology, with the right to grant and authorize sublicenses, to make, have
made, import, have imported, use, sell, offer for sale and otherwise exploit the
Licensed Products in any country of the Territory; and

    (b) a non-exclusive, worldwide, royalty-free, irrevocable license under the
Improvement Technology, with the right to grant and authorize sublicenses, to
make, have made, import, have imported, use, sell, offer for sale and otherwise
commercialize products and services in any country of the Territory.

    2.2 The licenses granted by Rockefeller in Section 2.1 (a) above are subject
to any limitations on Rockefeller's rights arising under the provisions of the
following:

    (a) 35 United States, Section 201 et seq., and regulations and rules
promulgated thereunder and any agreements implementing the provisions thereof,
or

    (b) other applicable laws or regulations to which Rockefeller may be
subject; or

    (c) Rockefeller's Institutional Patent Agreement with the United States
Department of Health and Human Services, dated June 15, 1973, as amended, which
is its formal agreement with the United States Government to implement the cited
provisions of the U.S. Code.

    2.3 Rockefeller shall promptly notify the Company of any Improvement
Technology of which it acquires knowledge and provide the Company all available
information relating thereto.

    2.4 The licenses herein granted shall continue for the lives of any issued
patents hereunder as the same or the effectiveness thereof may be extended by
any governmental authority, rule or regulation applicable thereto.

3.Transfer Of Biological Materials And Know-How

    3.1 The parties acknowledge that pursuant to the Prior Agreement,
Rockefeller transferred to the Company a quantity of Biological Materials and
such Know-How to allow the Company to establish a viable cell culture of said
Biological Materials for the Company's purposes. The Company is permitted to
cultivate and use said Biological Materials, subject to the terms and conditions
of this Agreement. On the Effective Date, Rockefeller shall notify the American
Type Culture Collection ("ATCC") that the Company is authorized to receive
samples of the Biological Materials deposited with the ATCC and to deliver such
materials to the Company at the Company's request, and that the Company has the
right to authorize third parties to receive one or more samples of the
Biological Materials, on such terms as the Company may indicate to the ATCC.

    3.2 Should the Company exhaust the quantity of Biological Materials within
six (6) months of the date of execution hereof, so that a viable cell culture of
said Biological Materials no longer exists, Rockefeller shall authorize the ATCC
to provide the Company with a quantity of Biological Materials sufficient to
reestablish the Company's viable colony thereof.

    3.3 Within sixty (60) days of the Effective Date, Rockefeller shall deliver
to the Company tangible copies of all existing Know-How which it did not
previously provide to the Company pursuant to the Prior Agreement.

4.Payments

    4.1 In consideration of the rights and licenses granted hereunder, the
Company shall pay or cause to be paid to Rockefeller amounts as follows:

    (a) {Not disclosed by Cell Genesys}

    (b) {Not disclosed by Cell Genesys}

    (c) {Not disclosed by Cell Genesys}

--------------------------------------------------------------------------------

    (d) a royalty of [*] of Net Sales of Licensed Products sold by the Company
within the scope of a Valid Claim within the Licensed Patent Rights in the
country they are made or sold.

Notwithstanding the above, the royalty due Rockefeller on Net Sales of Licensed
Products, the manufacture, use or sale of which would not infringe a Valid Claim
in the country for which they are sold but which are within the scope of a
Pending Claim in such country, shall be fifty percent (50%) of the royalty due
under Section 4. l(d).

    4.2 In the event that a Licensed Product is sold in combination as a single
product with another product whose sale and use are not covered by the Licensed
Patent Rights in the country for which the combination product is sold, Net
Sales from such sales, for purposes of calculating the amounts due under
Section 4.1 above, shall be calculated by multiplying the Net Sales of that
combination by the fraction A/(A + B), where A is the gross selling price of the
Licensed Product, as the case may be, sold separately, and B is the gross
selling price of the other product sold separately. In the event that no such
separate sales are made by the Company, Net Sales for royalty determination
shall be as reasonably allocated by the Company between such Licensed Product
and such other product, based upon their relative importance and proprietary
protection.

    4.3 Licensed Products sold, leased or otherwise distributed by the Company's
sublicensees shall be considered to be sales, leases or disposals of Licensed
Products by the Company for purposes of royalty payments and reports under this
Agreement. The obligation to pay royalties pursuant to this Agreement is imposed
only once with respect to the sale of a particular Licensed Product regardless
of the number of claims or patents that cover such Licensed Product. The Company
shall have no obligation to pay royalties on Licensed Products used in research
and development, in clinical trials or other noncommercial purposes, or
distributed as samples.

    4.4 The Company's obligation to pay royalties hereunder shall continue on a
country-by-country basis until (i) the expiration of the last-to-expire issued
patent within the Licensed Patent Rights in such country, or (ii) [*]following
the first commercial sale of a Licensed Product in a country, if no patent
covering such Licensed Product has been issued in such country. Thereafter, the
Company shall have a fully paid up license under Licensed Patent Rights,
Biological Materials and Know-How to make, have made, use, sell, lease, import,
have imported, offer for sale or otherwise exploit the Licensed Product(s) for
any use in that country.

    4.5 {Not disclosed by Cell Genesys}

    4.6 {Not disclosed by Cell Genesys}

    4.7 Unless this Agreement is terminated earlier, within sixty (60) days
following the first achievement by the Company or a sublicensee of the following
milestones with respect to the first Licensed Product within the scope of a
Valid Claim within the Licensed Patent Rights, the Company shall pay to
Rockefeller [*] milestone payments as follows:

Event

--------------------------------------------------------------------------------

  Payment

--------------------------------------------------------------------------------

Enrollment of first patient in a Company-sponsored [*] clinical trial of a
Licensed Product   $ [*]
Enrollment of first patient in a Company-sponsored [*] clinical trial of a
Licensed Product
 
$
[*]
Approval of NDA in U.S. of a Licensed Product
 
$
[*]

    4.8 Upon commencement of commercial sales of any Licensed Products which
generate a royalty to Rockefeller pursuant to this Agreement, the Company shall
within ninety (90) days of the close of the fiscal semi-annual period, provide
semi-annual reports to Rockefeller showing the total Net Sales of Licensed
Products sold, leased or otherwise disposed of during such period and the
calculation of royalties thereon. Any royalty then due and payable shall be
included with such report. All reports provided hereunder by the Company shall
be the Confidential Information of the Company, subject to Section 7 herein. The
Company's records shall be open to inspection by an independent certified public

--------------------------------------------------------------------------------

accountant designated by Rockefeller for three (3) years from the submission of
such reports and payments, subject to execution of a confidentiality agreement
reasonably acceptable to the Company, once per calendar year at reasonable
times, at Rockefeller's expense, for the sole purpose of verifying the accuracy
of the reports and royalty payments made by the Company. The accountant shall
report to Rockefeller only whether there has been an underpayment and, if so,
the amount thereof.

5.Times And Currencies Of Payment

    5.1 Royalty payments shall be made in United States dollars or if sales are
made in the currency of other countries, royalties shall be calculated in the
currency of such other country and be converted into United States dollars using
the applicable exchange rate for sale of U.S. dollars listed by the foreign
exchange desk of the Bank of America on the last day of the applicable reporting
period.

    5.2 If at any time legal restrictions prevent the prompt remittance of part
or all royalties by the Company with respect to any country where a Licensed
Product is sold, the Company shall have the right and option to make such
payment by depositing the amount thereof in local currency to an account in the
name of Rockefeller in a bank or other depository in such country.

6.Sublicensees

    6.1 The Company and its Affiliates shall have the right to grant and
authorize sublicenses under the Licensed Technology and Improvement Technology
to commercial entities for research purposes and for commercial purposes,
including without limitation, to make, have made, import, have imported, use,
lease, offer for sale and sell Licensed Products in the Territory.

    6.2 The Company shall have the sole discretion to determine the financial
and other terms on which any sublicenses shall be granted under the Licensed
Technology, subject to the provisions herein. Any sublicense(s) granted by the
Company under this Agreement shall be subject and subordinate to the terms and
conditions of this Agreement, except the financial terms of the sublicense(s)
may require greater payments than the financial terms in this Agreement.

    6.3 Notwithstanding Section 2.1 above, Rockefeller, on behalf of the
Company, may continue to grant limited, non-transferable, research sublicenses
to academic institutions, governmental and other not-for-profit entities using
the form sublicense agreement attached hereto as Exhibit B. Rockefeller shall
not enter into or agree to enter into any agreement with such an entity which
deviates in any way from the form agreement set forth in Exhibit B, without the
prior written consent of the Company. Rockefeller shall provide the Company with
a copy of each such research license entered by Rockefeller promptly following
the execution of such agreement.

    6.4 In the event of any termination of this Agreement, any sublicenses
granted under or this Agreement shall also terminate unless such sublicensees
provide Rockefeller written notice that they will abide by the applicable terms
of this Agreement.

    6.5 In no event shall a default or breach of a sublicensee of a sublicense
granted by the Company pursuant to this Agreement constitute by a default or
breach by the Company of this Agreement or be deemed a valid basis for the
termination of this Agreement.

7.Confidential Information

    7.1 Each Party and its Affiliates and sublicensees shall treat as
confidential all Confidential Information received from the other Party hereto,
shall not use such Confidential Information except as expressly set forth herein
or otherwise authorized in writing, shall implement reasonable procedures to
prohibit the disclosure, unauthorized duplication, misuse or removal of such
Confidential Information and shall not disclose such Confidential Information to
any third party except as may be necessary and required in connection with the
rights and obligations of such party under this Agreement, and subject to
confidentiality obligations at least as protective as those set forth herein.
Without limiting the foregoing, each of the parties shall use at least the same
procedures and degree of care which it uses to prevent the disclosure of its own
confidential information to prevent the disclosure of Confidential Information
of the other Party. As used herein, the term "Confidential Information" shall
mean any

--------------------------------------------------------------------------------

information expressly designated as Confidential Information in this Agreement
and information disclosed by one Party to another pursuant to this Agreement
which is in written, graphic, machine readable or other tangible form and is
marked "Confidential" to indicate its confidential nature. Confidential
Information may also include oral information disclosed by one Party to another
pursuant to this Agreement, provided that such information is designated as
confidential at the time of disclosure and within thirty (30) days after its
oral disclosure is reduced to a written summary by the disclosing Party, which
summary is marked in a manner to indicate its confidential nature and delivered
to the receiving Party.

    7.2 Notwithstanding the above, neither Party has any obligation of
confidence under this Agreement with respect to any information which:

    (i)  may be demonstrated to have been known to the receiving Party prior to
the time of disclosure thereof by the disclosing Party; or

    (ii) without breach of this Agreement, has been published or is otherwise
available to the public at any time whether before or after the time of
disclosure to such Party; or

    (iii) is at any time lawfully received by such Party from a third party who
has no obligation of confidence to a Party in respect hereof.

    7.3 Each Party hereto may disclose another's Confidential Information to the
extent such disclosure is reasonably necessary in filing or prosecuting patent
applications, prosecuting or defending litigation, complying with applicable
governmental regulations or otherwise submitting information to tax or other
government authorities, making a permitted sublicense or other exercise of its
rights hereunder or conducting clinical trials, provided that if a Party is
required to make any such disclosure of another Party's secret or Confidential
Information, other than pursuant to a confidentiality agreement, it will give
reasonable advance notice to the latter Party of such disclosure requirement
and, will use its best efforts to secure confidential treatment of such
information prior to its disclosure (whether through protective orders or
otherwise).

8.Representations And Warranties

    8.1 Rockefeller represents and warrants that: (i) it is a nonprofit
corporation duly organized, validly existing and in good standing under the laws
of New York; (ii) the execution, delivery and performance of this Agreement have
been duly authorized by all necessary action on the part of Rockefeller;
(iii) it is the sole and exclusive owner of all right, title and interest in the
Licensed Patent Rights; (iv) the Licensed Patent Rights are free and clear of
any lien, security interest or restriction on transfer or license;
(v) Rockefeller has not previously granted, and will not grant during the term
of this Agreement, any right, license or interest in and to the Licensed Patent
Rights, Biological Materials and Know-How, or any portion thereof, in conflict
with the rights, exclusive license and interest granted to the Company herein;
(vi) it has complied fully with all requirements of 35 U.S.C. § 201 et seq. and
all implementing regulations with respect to perfecting its interest in the
Licensed Patent Rights; (vii) Exhibit A contains a complete and accurate listing
of all Licensed Patent Rights existing as of the Effective Date; and
(viii) there are no actions, suits, investigations, claims or proceedings
pending in any way relating to the Licensed Patent Rights, Biological Materials
or Know-How.

    8.2 The Company represents and warrants that: (i) it is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware; and (ii) the execution, delivery and performance of this Agreement
have been duly authorized by all necessary corporate action on the part of the
Company.

    8.3 ROCKEFELLER EXPRESSLY DISCLAIMS ANY AND ALL IMPLIED OR EXPRESS
WARRANTIES AND MAKES NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE OF BIOLOGICAL MATERIALS, LICENSED PROCESSES
OR LICENSED PRODUCTS CONTEMPLATED BY THIS AGREEMENT. FURTHER, ROCKFELLER HAS
MADE NO FORMAL INVESTIGATION AND THEREORE CAN MAKE NO REPRESENTATION THAT
BIOLOGICAL MATERIALS

--------------------------------------------------------------------------------

SUPPLIED BY IT OR THE METHODS USED IN MAKING OR USING SUCH MATERIALS ARE NOW OR
WILL REMAIN FREE FROM LIABILITY FOR PATENT INFRINGEMENT.

9.{Not disclosed by Cell Genesys}

    9.1 {Not disclosed by Cell Genesys}

    9.2 {Not disclosed by Cell Genesys}

10.Publicity

    The Company will not use either directly or by implication the name of
Rockefeller, or the name of any member of the faculty or staff thereof for any
commercial or promotional purposes without prior notification and written
agreement of Rockefeller. Except as expressly provided herein, the Parties agree
not to disclose the terms of this Agreement to any third party without the prior
written consent of the other Party to the fact and form of such disclosure,
except as required by securities or other applicable laws, to prospective
investors and to such party's accountants, attorneys and other professional
advisors. Notwithstanding the above, the Company may disclose the existence of
this Agreement and issue a press release, reasonably acceptable to Rockefeller,
describing this Agreement and the rights granted the Company by Rockefeller
under this Agreement, and disclose to actual and potential sublicensees the
rights granted the Company by Rockefeller under this Agreement.

11.Patents

    11.1 Except as set forth in Section 11.4, the Company shall have the sole
right to control the preparation, filing, prosecution and maintenance of the
Licensed Patent Rights, and any interference or opposition proceeding relating
thereto, using patent counsel of its choice. The Company shall consult with
Rockefeller regarding the prosecution of any such patent applications, by
providing Rockefeller a reasonable opportunity to review and comment on all
proposed submissions to any patent office before submittal, and provided further
that the Company shall keep Rockefeller reasonably informed as to the status of
such patent applications by promptly providing Rockefeller copies of all
communications relating to such patent applications that are received from any
patent office. If the Company informs Rockefeller in writing that the Company no
longer wishes to conduct such activities with regard to any such patent
applications or patents in any country, then Rockefeller will be free, at its
discretion and expense to either abandon the subject patent applications or to
continue such activities, and the Company shall have no further rights with
respect to the applicable patent applications or patents in such countries.

    11.2 During the term of the Agreement, the Company shall be responsible for
one hundred percent (100%) of the expenses incurred in connection with the
activities set forth in Section 11.1. above. {Not disclosed by Cell Genesys}
With respect to patent-related costs incurred after the Effective Date, the
Company shall reimburse Rockefeller within thirty (30) days following invoice
for such costs, in a form reasonably acceptable to the Company.

    11.3 If either Party hereto becomes aware that any Licensed Patent Rights
are being or have been infringed by any third party, such Party shall promptly
notify the other Party hereto in writing describing the facts relating thereto
in reasonable detail. The Company shall have the initial right, but not the
obligation, to institute, prosecute and control any action, suit or proceeding
(an "Action") with respect to such infringement, including any declaratory
judgment action, at its expense, using counsel of its choice; provided, however,
during the pendency of any such Action, the Company shall be entitled to place
any royalties otherwise due Rockefeller hereunder in a separate account
controlled by the Company. If the pertinent Licensed Patent Rights are found
invalid or unenforceable in such an Action, or any appeal thereof, the Company
may retain the amounts placed in such account without further obligation to
Rockefeller with regard thereto. If the Licensed Patent Rights are not held
invalid or unenforceable in such an Action, or any appeal thereof, the Company
shall promptly pay the amounts deposited in such account to Rockefeller. Any
amounts recovered from third parties in any such Action shall be retained by the
Company. In the event the Company fails to initiate or defend any Action
involving the Licensed Patent Rights within one (1) year of receiving notice of
any commercially

--------------------------------------------------------------------------------

significant infringement, Rockefeller shall have the right, but not the
obligation, to initiate and control such an Action, and the Company shall
cooperate reasonably with Rockefeller, at Rockefeller's request, in connection
with any such Action. Any amounts recovered in such Action shall be used first
to reimburse the Company and Rockefeller for the expenses incurred in connection
with such Action, and any remainder retained by Rockefeller.

    11.4 In the event the parties believe an interference may be declared or an
interference is declared between any patent application or patent within the
Licensed Patent Rights and any patent application or patent owned or controlled
by the Company relating to the production of high titer retroviruses, the
parties agree to amicably settle any such prospective or actual interference in
accordance with the procedure set forth on Exhibit C. The Company shall have the
exclusive right to initiate such settlement procedure after consultation with
Rockefeller. In the event of any such prospective or actual interference and the
settlement thereof, each Party shall pay its own costs associated therewith and
the parties shall equally share the costs of any arbitration, including without
limitation, administration and arbitrator fees. It is understood and agreed that
in the event an interference is declared, neither Patty shall have an obligation
to participate in such a proceeding, but each hereby acknowledges that it
understands that a failure to participate may result in an adverse outcome which
could have a material adverse impact on such Party. It is further understood and
agreed that any patent applications and patents within the Licensed Patent
Rights which are involved in any interference shall remain subject to the
license granted the Company herein.

12.Licensed Product Liability

    The Company agrees to indemnify, defend and hold harmless Rockefeller and
its trustees, officers, agents, faculty, employees, and students (the
"Indemnitees"), from any and all liability arising from injury or damage to
persons or property resulting directly or indirectly from the Company's
acquisition, use, manufacture, sublicense or sale of any Licensed Product
covered by Licensed Patent Rights or Know-How licensed hereunder.
Notwithstanding the foregoing, the Company expressly retains any and all claims
it may have against Indemnitees arising from Indemnitees' negligence or willful
misconduct. The Company's obligation to indemnify the Indemnitees under this
Section 11 shall not apply unless the indemnified Party promptly notifies the
Company of any claim or liability subject to this Section 12 and cooperates
fully with the Company in the defense of any such claim or proceeding. The
Company further agrees to obtain, prior to the first commercial sale of a
Licensed Product, and maintain in force for at least fifteen (15) years
following the last sale of a Licensed Product, product liability insurance
coverage of at least one million ($1,000,000) dollars or a lesser amount as
appropriate to the risk as determined by reference to reliable standards in the
industry, such insurance to specifically name Rockefeller as an additional
insured.

13.Notices

    Any notice required to be given pursuant to this Agreement shall be in
writing and may be made by personal delivery or by registered or certified mail,
return receipt requested, by one Party to the other Party at the addresses noted
below:

In the case of the Company, notice should be sent to:
Cell Genesys, Inc.
322 Lakeside Drive
Foster City, California 94404
Attn: Senior Vice President, Corporate Development
In the case of Rockefeller, notice should be sent to:
The Rockefeller University
1230 York Avenue
New York, New York 10021
Attn: Office of the General Counsel

--------------------------------------------------------------------------------



14.Law To GovernThis Agreement shall be interpreted and governed in accordance
with the laws of the State of New York.

15.AssignmentThis Agreement may not be assigned by either Party without the
prior written consent of the other; provided, however, the Company may assign
this Agreement in connection with the transfer of all or substantially all of
its business relating to the subject matter of this Agreement whether by sale,
merger, operation of law or otherwise.

16.Termination

    16.1 The Company shall have the right to terminate this Agreement at any
time with respect to any Licensed Patent Right or any country upon ninety
(90) days prior written notice to Rockefeller. Such termination shall
automatically terminate the license rights provided in Section 2 with respect to
such Licensed Patent Rights hereof in such country but shall not relieve the
Company of the obligation to pay royalties for any period prior to the effective
date of termination.

    16.2 Either Party may terminate this Agreement in the event of a material
breach by the other Party which is not cured within a reasonable time, provided
only that the offending Party is given notice of the breach and not less than
ninety (90) days in which to cure such breach.

    16.3 Sections 2.4, 6.4 and 24.3 and Articles 7, 8, 10, 12, 14, 17 and 25
shall survive expiration or termination of this Agreement for any reason.

17.Resolution Of Disputes

    The Parties agree that in the event of it dispute between them arising from,
concerning, or in any way relating to this Agreement, the Parties shall
undertake good faith efforts to resolve the same amicably between themselves.

18.Force Majeure

    The Parties shall not be liable in any manner for failure or delay in
fulfillment of all or part of this Agreement, directly or indirectly caused by
acts of God, governmental orders or restrictions, war, war-like conditions,
revolution, riot, looting, strike, lockout, fire, earthquake, flood or other
similar or dissimilar cause or circumstances beyond the nonperforming Party's
control. The nonperforming Party shall promptly notify the other Party of the
cause or circumstance and shall recommence its performance of its obligations as
soon as practicable after the cause or circumstance ceases.

19.Binding Upon Successors And Assigns

    Subject to the limitations on assignment herein, this Agreement shall be
binding upon and inure to the benefit of successors in interest or assigns of
Rockefeller and the Company. Any such successor or assignee of a Party's
interest shall expressly assume in writing the performance of all the terms and
conditions of this Agreement to be performed by said Party.

20.Independent Contractors

    The relationship between Rockefeller and the Company is that of independent
contractors. Rockefeller and the Company are not joint venturers, partners,
principal and agent, master and servant, employer or employee, and have no other
relationship other than independent contracting parties. Rockefeller shall have
no power to bind or obligate the Company in any manner, other than as is
expressly set forth in this Agreement. Likewise, the Company shall have no power
to bind or obligate Rockefeller in any manner, other than as is expressly set
forth in this Agreement.

21.Severability

    If any provision of this Agreement is ultimately held to be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

--------------------------------------------------------------------------------

22.No Waiver

    Any delay in enforcing a Party's rights under this Agreement or any waiver
as to a particular default or other matter shall not constitute a waiver of such
Party's rights to the future enforcement of its rights under this Agreement,
excepting only as to an express written and signed waiver as to a particular
matter for a particular period of time.

23.No Implied Obligations

    It is understood and agreed that nothing in this Agreement shall be deemed
to prevent the Company from commercializing technology or products similar to or
competitive with the Licensed Technology or the Licensed Products. Nor shall
anything in this Agreement impair the right of the Company to independently
acquire, license, develop or have others develop for it technology performing
similar or equivalent functions as the Licensed Technology, or to develop,
market or distribute products based on such technology in addition to or in lieu
of the Licensed Products.

24.Compliance With Laws. Regulations And Standards

    24.1 The Company recognizes that the use of Biological Materials carries
with it certain safety risks to both the environment and the population that are
inherent in such materials, and shall exercise prudent scientific laboratory
procedures in the use of said Biological Materials.

    24.2 The inventors and Rockefeller recognize and have advised that the
Biological Materials may be used to create infectious retroviruses with a broad
host range, that the supplied materials may be used to create retroviruses that
can infect human cells in both vitro and in vivo, that the Biological Materials
and all materials derived thereof should be handled and used with all due care
in accordance with generally acceptable scientific guidelines establishing
appropriate precautions and approved by the Institutional Biosafety Committee or
similar authority at the Company.

    24.3 The Company shall bear all risk to the Company and/or to any others
resulting from use, directly or indirectly, to which the Company puts the
Biological Materials or any progeny or cells or cell lines derived from it.

25.No Consequential Damages

    IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES ARISING OUT OF ANY BREACH OF THIS AGREEMENT.

26.Entire Understanding

    This Agreement with its Exhibits represents the entire understanding between
the Parties with respect to the subject matter hereof and supersedes any other
agreement, expressed or implied, by the Parties with respect to the Licensed
Patent Rights, Biological Materials, Know-How and Improvement Technology, and
supersedes and merges all prior negotiations, discussions and agreements,
including without limitation, the Prior Agreement between the parties. This
Agreement may not be amended or modified except in a written document signed by
authorized representatives of the Parties.

--------------------------------------------------------------------------------

    In Witness Whereof, the Parties have caused this Agreement to be duly
executed as of the day and year first above written.

    Cell Genesys, Inc.
 
 
By:
 
/s/ R. SCOTT GREER

--------------------------------------------------------------------------------


 
 
Title:
 
Senior Vice President
Corporate Development
 
 
Date:
 
February 2, 1996
 
 
The Rockefeller University
 
 
By:
 
/s/ WILLIAM H. GRIESAR

--------------------------------------------------------------------------------


 
 
Title:
 
Vice President and General Counsel
 
 
Date:
 
January 31, 1996

--------------------------------------------------------------------------------


EXHIBIT "A"
LICENSED PATENT RIGHTS


    United States Serial No. 08/023,909

    PCT Application No. PCT/US94/01983

--------------------------------------------------------------------------------


AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT


    This Amendment to Exclusive License Agreement ("Amendment"), effective as of
November 3, 1998, by and between Cell Genesys, Inc.,("Company"), a corporation
organized and existing under the laws of the State of Delaware, having an office
at 342 Lakeside Drive, Foster City, California 94404, and The Rockefeller
University ("Rockefeller"), a nonprofit education corporation organized and
existing under the laws of the State of New York, having an office at 1230 York
Avenue, New York, New York 10021-6395 (Company and Rockefeller collectively, the
"Parties").


Background


    The Parties desire to amend that certain Exclusive License Agreement by and
between Company and Rockefeller effective as of January 31, 1996 (the
"Agreement") as set forth herein below.

    Now, Therefore, the Parties agree as follows:

1.Amendment. This Amendment hereby amends the Agreement to incorporate the terms
and conditions set forth in this Amendment. The relationship of the Parties
shall continue to be governed by the terms and conditions of the Agreement, as
amended herein; and in the event that there is any conflict between the terms
and conditions of the Agreement and this Amendment, the terms and conditions of
this Amendment shall control. As used in this Amendment, all capitalized terms
shall have the meanings defined for such terms in this Amendment or, if not
defined in the Amendment, the meanings defined in the Agreement.

2.Modification To The Agreement.

2.1 Section 4.6 of the Agreement is hereby amended to read in its entirety as
follows:

"4.6 Commercial Sublicenses. It is understood and agreed that Company shall have
the right, at its sole discretion, to grant Commercial Sublicenses to third
parties {Not disclosed by Cell Genesys}. As used herein, "Commercial Sublicense"
shall mean Commercial Target Sublicenses and any other sublicense right granted
under the Licensed Technology; provided, however, Commercial Sublicenses shall
exclude rights granted by Company to a third party pursuant to an agreement
substantially in the form of Exhibit D to this Agreement (i.e., research
sublicenses)."

2.2 The Agreement is hereby amended to add the following new Section 4.9:

"4.9 Commercial Target Sublicenses. Subject to the terms and conditions set
forth in this Section 4.9 below and without limiting the provisions of
Section 4.6 above or Article 6 below, Company shall have the right to grant and
authorize Commercial Target Sublicenses to third parties (each such third party,
a "Commercial Target Sublicensee") on terms and conditions as Company deems
appropriate in its sole discretion.

    (a) Milestone and Maintenance Fees. In addition to amounts payable pursuant
to Section 4.3 above and in consideration of Company's right to grant and
authorize Commercial Target Sublicenses pursuant to this Section 4.9 {Not
disclosed by Cell Genesys}. Payments due under this Section 4.9(a) shall be due
and payable within sixty (60) days after the calendar quarter in which the
Milestone Fee or Maintenance Fee, as applicable, is received by Company {Not
disclosed by Cell Genesys}.

    (b) Terms. For purposes of this Section 4.9 the following capitalized terms
shall have the following meanings. "Commercial Target Sublicense" shall mean a
sublicense under the Licensed Technology that includes the right to conduct
Target Validation using the Licensed Technology. "Target Validation" shall mean
the process by which the function of nucleotide sequences are identified,
determined and/or confirmed; and/or the function of nucleotide sequences are
identified, determined and/or confirmed as being significant in a disease or
other biological pathway in which pharmacological or other intervention is
sought to affect the function of that pathway. {Not disclosed by Cell Genesys}.

--------------------------------------------------------------------------------

    (c) Survival. Subject to Section 6.4 below, Commercial Sublicenses,
including Commercial Target Sublicenses, shall survive the termination of this
Agreement, provided that the Commercial Sublicensee or Commercial Target
Sublicensee, as the case may be, agrees to be bound by the applicable terms and
conditions of this Agreement."

3.Entire Agreement. Together the Agreement (including the Exhibits thereto) and
this Amendment constitute the entire agreement between the Parties in connection
with the subject matter thereof and supersede all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties.

    In Witness Whereof, the Parties have executed this Amendment.

Cell Genesys, Inc.   The Rockefeller University
By:
 
/s/ BRUCE A. HIRONAKA

--------------------------------------------------------------------------------


 
By:
 
/s/ WILLIAM A. GRIESAR

--------------------------------------------------------------------------------

Title:   Vice President, Corp. Devel.

--------------------------------------------------------------------------------

  Title:   Vice President and General Counsel

--------------------------------------------------------------------------------

Date:   November 16, 1998

--------------------------------------------------------------------------------

  Date:   11/3/98

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


APPENDIX B
BOSC 23 CELL LINE


CGI Docket Number   Application, Patent Number or Publication Number   Filing
Data, Grant date, or Publication Date   Title/Inventors The Rockefeller
University   PCTWO94/19478 (US application corresponding to the PCT)      
Production of High Titer Helper-Free Retroviruses by Transient Transfection
Pear, et al. The Rockefeller University   US 08/693,160   6/12/96   Production
of High Titer, Helper-Free Retroviruses by Transient Transfection Pear et al.


KAT™


CGI Docket Number   Application, Patent Number or Publication Number   Filing
Data, Grant date, or Publication Date   Title/Inventors CELL 13.0   US 5,834,256
(Patent)   November 10, 1998   Method for Production of High Titer Virus & High
Efficiency of Retroviral Mediated Transduction of Mammalian Cells Finer et al.
CELL 13.1   US 5,686,279
(Patent)   November 11, 1997   Method for Production of High Titer Virus & High
Efficiency of Retroviral Mediated Transduction of Mammalian Cells Finer et al.
CELL 13.1 PCT   WO 94/29438   December 22, 1994   Method for Production of High
Titer Virus & High Efficiency of Retroviral Mediated Transduction of Mammalian
Cells Finer et al. CELL 13.2   US 5,858,740
(Patent)   January 12, 1999   Method of Production of High Titer Virus & High
Efficiency of Retroviral Mediated Transduction of Mammalian Cells Finer et al.
CELL 13.3   US 08/517,488   August 21, 1995   Method for Production of High
Titer Virus & High Efficency of Retroviral Mediated Transduction of Mammalian
Cells Finer et al. CELL 13.3 PCT   WO 97/07225   February 21, 1997   Method for
Production of High Titer Virus & High Efficiency of Retroviral Mediated
Transduction of Mammalian Cells Finer et al. CELL 13.5
(will be dropped if 13.3 is allowed)   US 09/266,956   March 11, 1999   Method
for Production of High Titer Virus & High Efficiency of Retroviral Mediated
Transduction of Mammalian Cells Finer et al.     US 08/914,893   8/20/97  
Method of Production of High Titer Virus & High Efficiency of Retroviral
Mediated Transduction of Mammalian Cells. Finer, et al.

--------------------------------------------------------------------------------


APPENDIX C




RIGEL BIOLOGICAL MATERIALS


    [*] Vectors:

    [*]

--------------------------------------------------------------------------------


APPENDIX D
NOLAN AND NOLAN/ROTHENBERG PATENTS


    U.S. Patent Application No. 08/589,109, entitled "Methods for Screening for
Transdominant Effector Peptides and RNA Molecules" (the Nolan/Rothenberg Patent
Application).

    U.S. Patent Applications Nos. 08/789,333, 08/589,911 and 08/963,368,
entitled, "Methods for Screening for Transdominant Intracellular Effector
Peptides and RNA Molecules" (the Nolan Patent Application).

--------------------------------------------------------------------------------

APPENDIX E

LICENSE AGREEMENT

BY AND BETWEEN

THE BOARD OF TRUSTEES OF THE LELAND STANFORD JUNIOR UNIVERSITY

AND

RIGEL PHARMACEUTICALS, INC.

--------------------------------------------------------------------------------


APPENDIX E
LICENSE AGREEMENT

    Effective as of June 1, 1999 (the "Effective Date"), The Board of Trustees
of the Leland Stanford Junior University, a body having corporate powers under
the laws of the State of California ("STANFORD") and Rigel Pharmaceuticals,
Inc., a Delaware corporation having a principle place of business at 240 East
Grand Avenue, South San Francisco, CA 94080 ("RIGEL"), agree as follows:

Recitals

    A.  STANFORD owns certain [*] cell lines and derivatives thereof and
biological components related thereto.

    B.  RIGEL desires to obtain a non-exclusive license to such materials for
use in the Field, with the right to grant one non-exclusive sublicense to Cell
Genesys, Inc.

1.  Definitions.

    1.1 "Cell Genesys" means Cell Genesys, Inc., a Delaware corporation, having
a principal place of business at 342 Lakeside Drive, Foster City, CA 94404.

    1.2 "Field" means any and all fields of use, including, without limitation,
any research or commercial field of use.

    1.3 "Licensed Biological Materials" means the materials listed on Exhibit A.

    1.4 "Licensed Know-How" means:

(a)any and all tangible or intangible know-how, trade secrets, inventions
(whether or not patentable), processes, data, and other information owned by
STANFORD as of the Effective Date that are necessary or useful for the use of
the Licensed Biological Materials; and

(b)any modifications or progeny of the information and materials in subsection
(a) above that STANFORD may elect to provide to RIGEL at STANFORD's sole and
exclusive discretion.

    1.5 "Patent" shall mean all foreign and domestic patents (including, without
limitation, extensions, reexaminations, reissues, renewals and inventors
certificates) and patents issuing from patent applications (including
substitutions, provisionals, divisionals, continuations and
continuations-in-part).

2.  Grant; Transfer Of Licensed Biological Materials.

    2.1 STANFORD hereby grants, and RIGEL hereby accepts, a worldwide,
non-exclusive license (without the right to sublicense except to Cell Genesys in
the field of human and/or animal gene therapy as provided in Article 8) under
STANFORD's right, title and interest in the Licensed Biological Materials to
conduct research and development and to use the Licensed Biological Materials to
make, have made, use, import, offer for sale and sell products in the Field.

    2.2 STANFORD hereby grants, and RIGEL hereby accepts, a worldwide,
non-exclusive license (without the right to sublicense except to Cell Genesys in
the field of human and/or animal gene therapy as provided in Article 8) under
STANFORD's right, title and interest in the Licensed Know-How to use the
Licensed Know-How in the Field.

    2.3 STANFORD shall have the right to use the Licensed Know-How and the
Licensed Biological Materials for its own bona fide research, including
sponsored research and collaborations. In addition, STANFORD shall have the
right to distribute the Licensed Biological Materials.

    2.4 Promptly after the Effective Date, STANFORD shall transfer to RIGEL such
quantities of the Licensed Biological Materials as RIGEL shall reasonably
request. Thereafter, STANFORD shall transfer to RIGEL such additional quantities
of Licensed Biological Materials as RIGEL shall

--------------------------------------------------------------------------------

reasonably request in the event that RIGEL's stock of the Licensed Biological
Materials is destroyed or contaminated.

3.  License Royalties.

    3.1 In partial consideration for the license granted by STANFORD to RIGEL
under Section 2.1, RIGEL agrees to pay to STANFORD the following:

    (a) An initial, nonrefundable license issue royalty of [*], which amount
shall be paid within thirty (30) days after the Effective Date.

    (b) A royalty payment equal to [*] on each of the first three
(3) anniversaries of the Effective Date.

    After the third (3rd) anniversary of the Effective Date, the sublicense
shall be considered perpetual and fully paid-up.

    3.2 If RIGEL grants to Cell Genesys a sublicense under the Licensed
Biological Materials to use and sell products in the field of human and/or
animal gene therapy, RIGEL shall pay to STANFORD during the term of such
sublicense a sublicense fee as follows:

Upon signing of the sublicense   $[*] On each of the first three (3)
anniversaries of the effective date of such sublicense   $[*] On the 4th, 5th
and 6th anniversaries of the effective date of such sublicense   $[*]

After the sixth (6th) anniversary of the effective date of such sublicense, the
sublicense shall be considered perpetual and fully paid-up.

4.  Patents; New Inventions.

    Subject to the terms and conditions of this Agreement, any patentable
inventions or discoveries conceived or reduced to practice by the employees,
agents or consultants of one party during the course of the Agreement ("Sole
Inventions") shall be the property of such party. Any patentable inventions or
discoveries conceived or reduced to practice jointly by employees, agents or
consultants of STANFORD and RIGEL as determined in accordance with United States
rules of inventorship ("Joint Inventions") during the course of and pursuant to
this Agreement shall be owned jointly by STANFORD and RIGEL, each to own an
undivided one-half (1/2) interest in such Joint Invention. Each party shall
cooperate with the other in completing any patent applications relating to Joint
Inventions, and in executing and delivering any instrument required to assign,
convey or transfer to such other party its undivided one-half (1/2) interest.

5.  Warranties.

    5.1 STANFORD's Office of Technology Licensing represents and warrants that
to the best of its knowledge as of the Effective Date, STANFORD has not sought
or obtained patent protection of the Licensed Biological Materials or any use
thereof in the Field.

    5.2 STANFORD's Office of Technology Licensing represents and warrants that
as of the Effective Date, it has no knowledge of claims by third parties that
the use of the Licensed Biological Materials infringes any patents, copyrights
or other rights of third parties.

    5.3 STANFORD represents and warrants that it has all right, power and
authority necessary to grant the licenses set forth in Article 2 to RIGEL.

    5.4 RIGEL agrees that nothing in this Agreement grants RIGEL any express or
implied license or right under or to:

    (a) U.S. Patent 4,656,134, entitled "Amplification of Eucaryotic Genes" or
any patent application corresponding thereto; or

--------------------------------------------------------------------------------

    (b) U.S. Patent 5,070,012, entitled "Monitoring of Cells and
Trans-Activating Transcription Elements" or any patent application corresponding
thereto; or

    (c) U.S. Patent 5,804,387, entitled "FACS-Optimized Mutants of the Green
Fluorescent Protein (GFP) or any patent application corresponding thereto.

    5.5 STANFORD agrees that nothing in this Agreement grants STANFORD any
express or implied license or right under or to U.S. Patent Application Nos.
08/789,333, 08/589,911, or 08/963,368, entitled "Method for Screening for
Transdominant Intracellular Effector Peptides and RNA Molecules," or any
continuations, divisionals or continuation-in-parts thereof or any patents which
may issue therefrom.

    5.6 Except as provided in Sections 5.1, 5.2 and 5.3 and as otherwise
expressly set forth in this Agreement, nothing in this Agreement will be
construed as a warranty or representation that anything made, used, sold, or
otherwise disposed of under any license granted in this Agreement is or will be
free from infringement of patents, copyrights, and trademarks of third parties;
conferring rights to use in advertising, publicity, or otherwise any trademark
or the name of "STANFORD"; or granting by implication, estoppel, or otherwise
any licenses or rights under patents of STANFORD.

    5.7 EXCEPT AS EXPRESSLY SET FORTH IN THE AGREEMENT, STANFORD MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED. THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, OR THAT THE USE OF THE LICENSED BIOLOGICAL
MATERIALS OR LICENSED KNOW-HOW WILL NOT INFRINGE ANY PATENT, COPYRIGHT,
TRADEMARK, OR OTHER RIGHTS, OR ANY OTHER EXPRESS OR IMPLIED WARRANTIES.

6.  Indemnity.

    6.1 RIGEL agrees to indemnify, hold harmless, and defend STANFORD,
UCSF-Stanford Health Care and Stanford Health Services and their respective
trustees, officers, employees, students, and agents against any and all claims
by third parties for death, illness, personal injury, property damage, and
improper business practices arising out of the manufacture, use, sale, or other
disposition of the Licensed Biological Materials or any products arising or
derived from Licensed Biological Materials, by RIGEL or RIGEL's sublicensee(s)
or customers.

    6.2 STANFORD shall not be liable for any indirect, special, consequential or
other damages whatsoever, whether grounded in tort (including negligence),
strict liability, contract or otherwise. STANFORD shall not have any
responsibilities or liabilities whatsoever with respect to products arising or
derived from Licensed Biological Materials by RIGEL.

    6.3 RIGEL shall at all times comply, through insurance or self-insurance,
with all statutory workers' compensation and employers' liability requirements
covering any and all employees with respect to activities performed under this
Agreement.

    6.4 In addition to the foregoing, RIGEL shall maintain Comprehensive General
Liability Insurance, including Products Liability Insurance, with reputable and
financially secure insurance carrier(s) to cover the activities of RIGEL and its
sublicensee(s) in the amounts and during the periods specified herein. Such
insurance shall provide minimum limits of liability of One Million Dollars
($1,000,000) as of the first anniversary of the date upon which RIGEL first
leases a facility in which it will conduct research and development activities,
and of Five Million Dollars ($5,000,000) as of the commencement of human
clinical trials. Such insurance shall include STANFORD, UCSF-Stanford Health
Care and Stanford Health Services, their trustees, directors, officers,
employees, students, and agents as additional insureds. Such insurance shall be
written to cover claims incurred, discovered, manifested or made during or after
the expiration of this Agreement. At STANFORD's request, RIGEL shall furnish a
Certificate of Insurance evidencing primary coverage and requiring thirty
(30) days prior written notice of cancellation or material change to STANFORD.
RIGEL shall advise STANFORD, in writing, that it maintains excess liability
coverage (following form) over primary

--------------------------------------------------------------------------------

insurance for at least the minimum limits set forth above. All such insurance of
RIGEL shall be primary coverage; insurance of STANFORD, UCSF-Stanford Health
Care or Stanford Health Services shall be excess and noncontributory.

7.  STANFORD Names And Marks.

    RIGEL agrees not to identify STANFORD in any promotional advertising or
other promotional materials to be disseminated to the pubic or any portion
thereof or to use the name of any STANFORD faculty member, employee, or student
or any trademark, service mark, trade name, or symbol of STANFORD, UCSF-Stanford
Health Care or Stanford Health Services, or that is associated with any of them,
without STANFORD's prior written consent, except as required by law. STANFORD
shall not unreasonably withhold consent under this Section 7.

8.  Sublicense(s).

    8.1 Subject to the provisions of this Article 8, RIGEL may grant a
sublicense to the license rights granted to RIGEL by STANFORD in Sections 2.1
and 2.2 to Cell Genesys solely in the field of human and/or animal gene therapy.

    8.2 Any sublicense granted by RIGEL to Cell Genesys under this Agreement
shall be subject and subordinate to terms and conditions of this Agreement,
except:

    (a) Sublicense terms and conditions shall reflect that any sublicensee(s)
shall not grant a sublicense to a third party; and

    (b) The financial obligations of any sublicensee to RIGEL specified in the
sublicense(s) may be different from those obligations set forth in this
Agreement.

    Any such sublicense(s) also shall expressly include the provisions of
Articles 5 and 6 for the benefit of STANFORD and shall survive any termination
of this Agreement.

    8.3 RIGEL agrees to provide STANFORD with a copy (with financial terms
redacted) of any sublicense granted to Cell Genesys pursuant to this Article 8
and written notice of the effective date of any termination of such sublicense
prior to the expiration of the Term (as defined in Section 9.1).

9.  Term And Termination.

    9.1 The term of this Agreement shall commence upon the Effective Date and
shall expire upon the later of: (a) the expiration of the last to expire of any
Patents owned by STANFORD at any time which claim inventions in the Licensed
Biological Materials or the Licensed Know-How; or (b) twenty (20) years from the
Effective Date (the "Term"). In addition, RIGEL may terminate this Agreement
prior to the expiration of the Term by giving STANFORD notice in writing at
least thirty (30) days in advance of the effective termination date selected by
RIGEL.

    9.2 Either party may terminate this Agreement prior to the expiration of the
Term if the other party is in material breach of any provision hereof and fails
to remedy any such default or breach within thirty (30) days after written
notice thereof to the breaching party.

    9.3 Surviving the expiration of the Term are:

    (a) Any cause of action or claim of RIGEL or STANFORD, accrued or to accrue,
because of any breach or default by the other party prior to the expiration of
the Term; and

    (b) Articles 4, 5, 6, 7 and 11; and

    (c) Article 8 and Sections 2.1 and 2.2; and the licenses granted thereunder
shall be deemed perpetual and fully paid-up.

--------------------------------------------------------------------------------

    9.4 Surviving any termination of this Agreement are:

    (a) Any cause of action or claim of RIGEL or STANFORD, accrued or to accrue,
because of any breach or default by the other party prior to the termination of
this Agreement; and

    (b) Articles 4, 5, 6, 7, 8 and 11 and Section 3.2; and

    (c) Sections 2.1 and 2.2 if RIGEL has fulfilled all of its payment
obligations to STANFORD under Section 3.1 prior to such termination; and the
licenses granted thereunder shall be deemed perpetual and fully paid-up.

10. Assignment.

    This Agreement may not be assigned by either party without the express
written consent of the other party, except that RIGEL may assign the Agreement
in connection with a merger, consolidation or sale of all or substantially all
of RIGEL's assets.

11. Arbitration.

    11.1 Any controversy arising under or related to this Agreement, and any
disputed claim by either party against the other under this Agreement excluding
any dispute relating to patent validity or infringement arising under this
Agreement, shall be settled by arbitration in accordance with the Licensing
Agreement Arbitration Rules of the American Arbitration Association.

    11.2 Upon request by either party, arbitration will be by a third party
arbitrator mutually agreed upon in writing by RIGEL and STANFORD within thirty
(30) days of such arbitration request. Judgment upon the award rendered by the
arbitrator shall be final and nonappealable and may be entered in any court
having jurisdiction thereof.

    11.3 The parties shall be entitled to discovery in like manner as if the
arbitration were a civil suit in the California Superior Court.

    11.4 Any arbitration shall be held at Stanford, California, unless the
parties hereto mutually agree in writing to another place.

12. Notices.

    All notices under this Agreement shall be deemed to have been fully given
when done in writing and deposited in the United States mail registered or
certified, and addressed as follows:

To STANFORD: Office of Technology Licensing   Stanford University
900 Welch Road, Suite 350
Palo Alto, CA 94304-1850
Attention: Director To RIGEL: Rigel Pharmaceuticals, Inc.   240 East Grand Ave.
South San Francisco, CA 94080
Attention: President

    Either party may change its address upon written notice to the other party.

13. Waiver.

    None of the terms of this Agreement can be waived except by the written
consent of the party waiving compliance.

14. Applicable Law.

    This Agreement shall be governed by the laws of the State of California
applicable to agreements negotiated, executed and performed wholly within
California. Any claim or controversy arising out of or

--------------------------------------------------------------------------------

related to this Agreement or any breach hereof shall be submitted to a court of
applicable jurisdiction in the State of California, and each party hereby
consents to the jurisdiction and venue of such court.

15. Disclaimer Of Agency.

    Neither party is, or will be deemed to be, the legal representative or agent
of the other, nor shall either party have the right or authority to assume,
create, or incur any third party liability or obligation of any kind, express or
implied, against or in the name of or on behalf of another except as expressly
set forth in this Agreement.

16. Severability.

    If any provision or provisions of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not be in any way affected or impaired thereby.

17. Entire Agreement.

    This Agreement, together with the Exhibit attached hereto, embodies the
entire understanding of the parties and shall supersede all previous
communications, representations or understandings, either oral or written,
between the parties relating to the subject matter hereof. No amendment or
modification hereof shall be valid or binding upon the parties unless made in
writing and signed by duly authorized representatives of both parties.

18. Counterparts.

    This Agreement may be executed in counterparts, with the same force and
effect as if the parties had executed the same instrument.

    In Witness Whereof, the parties hereto have executed this Agreement in
duplicate originals by their duly authorized officers or representatives.

The Board of Trustees of the
Leland Stanford Junior University   Rigel Pharmaceuticals, Inc. By:  
/s/ KATHERINE KU   

--------------------------------------------------------------------------------

  By:   /s/ DONALD W. PERRYMAN   

--------------------------------------------------------------------------------

Name:   Katherine Ku

--------------------------------------------------------------------------------

  Name:   Donald W. Perryman

--------------------------------------------------------------------------------

Title:   Director, Technology Licensing

--------------------------------------------------------------------------------

  Title:   VP, Business Development

--------------------------------------------------------------------------------

June 9,1999

--------------------------------------------------------------------------------

Exhibit A

LICENSED BIOLOGICAL MATERIALS

[*] Vectors:

[*]

--------------------------------------------------------------------------------

APPENDIX F

Application, Patent
Number or
Publication Number

--------------------------------------------------------------------------------

  Filing Date, Grant Date, or
Publication Date

--------------------------------------------------------------------------------

  Title/Inventors

--------------------------------------------------------------------------------

[*]   [*]   [*] [*]   [*]   [*] [*]   [*]   [*] [*]   [*]   [*] [*]   [*]   [*]
[*]   [*]   [*] [*]   [*]   [*] [*]   [*]   [*]

--------------------------------------------------------------------------------

APPENDIX G

RESEARCH PLAN

[*]

(6 pages of text omitted here)

--------------------------------------------------------------------------------

APPENDIX H

LIST OF FTEs

[*]

[*]

[*]

--------------------------------------------------------------------------------

APPENDIX I
THIRD PARTY PATENTS

[*]

[*]=Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24d-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



QuickLinks


APPENDIX A EXCLUSIVE LICENSE AGREEMENT
Witnesseth
EXHIBIT "A" LICENSED PATENT RIGHTS
AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT
Background
APPENDIX B BOSC 23 CELL LINE
KAT™
APPENDIX C
RIGEL BIOLOGICAL MATERIALS
APPENDIX D NOLAN AND NOLAN/ROTHENBERG PATENTS
